Citation Nr: 1755595	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to May 23, 2017, for a bilateral foot disability.

2.  Entitlement to an initial rating in excess of 10 percent prior to May 23, 2017, for coronary artery disease, secondary to hypertension.

3.  Entitlement to an effective date prior to May 1, 2014 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John M. Dorle, Agent


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2016 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) 

The claim for an increased rating for a bilateral foot disability was previously before the Board in January 2015.  In December 2016, the Board again remanded the Veteran's claim for an increased rating for his bilateral foot disability. 

As background for the bilateral foot disability, in a February 2010 rating decision, the RO granted service connection for residuals of a bunionectomy for both the left and right foot effective November 13, 2009, and assigned a 10 percent disability rating.  In a December 2015 rating, the RO consolidated the separate ratings for each foot into a single 30 percent rating for the bilateral foot disability due to residuals of bilateral bunionectomy, to include scar; hammer toes; great toe fracture; pes planus; and metatarsalgia under Diagnostic Code 5276.  The 30 percent rating was assigned from the effective date of service connection, November 13, 2009.  In an August 2017 supplemental statement of the case, the RO assigned an increased disability rating of 50 percent and expanded the Veteran's service-connected disability to include degenerative arthritis and Morton's neuroma.  The 50 percent rating was assigned effective May 23, 2017.  

As background for the coronary artery disease claim, in a May 2016 rating decision, the RO granted service connection for coronary artery disease, secondary to hypertension, effective January 27, 2011, and assigned a 10 percent disability rating.  In an August 2017 statement of the case, the RO granted an increased rating of 100 percent effective May 23, 2017.




FINDINGS OF FACT

1.  On September 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of a withdrawal of his appeal as to entitlement to an effective date prior to May 1, 2014 for TDIU.

2.  The evidence is in equipoise as to whether the Veteran's bilateral foot disability has been shown to have approximated the criteria for pronounced bilateral flat foot for the period on appeal.

3.  The Veteran's coronary artery disease was not manifest by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; nor was there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an effective date prior to May 1, 2014 for TDIU by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  For the entire period on appeal, the criteria for an initial rating of 50 percent for a bilateral foot disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

3.  For the entire period on appeal, the criteria for an initial rating in excess of 10 percent disabling for coronary artery disease with a history of myocardial infarction were have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further notice is not applicable in the Veteran's claims for higher initial ratings.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

In a January 2017 letter the Veteran's representative argued that the RO had not fully complied with the Board's December 2016 remand directive, asserting that while a new VA medical opinion was obtained, it was not made after an in-person examination.  However, following the representative's assertion, the Veteran was afforded an in-person examination in May 2017.  The Board therefore finds there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claims.



II.  Entitlement to an Earlier Effective Date for TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2102).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, via a September 10, 2017 statement, the Veteran, through his representative, has withdrawn his appeal for entitlement to an effective date prior to May 1, 2014 for TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the following analysis is undertaken with the possibility that staged rating may be warranted.

	Bilateral Foot Disability

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
§ 4.40.

The General Rating Formula for Diseases and Injuries of the foot are governed under 38 C.F.R. 4.71a and there are multiple Diagnostic Codes for evaluation of impairment resulting from service connected disorders of the feet. 

As noted above, in a February 2010 rating decision, the RO granted service connection for residuals of a bunionectomy for both the left and right foot effective November 13, 2009, and assigned a 10 percent disability rating.  In a December 2015 rating, the RO consolidated the separate ratings for each foot into a single 30 percent rating for the bilateral foot disability due to residuals of bilateral bunionectomy, to include scar; hammer toes; great toe fracture; pes planus; and metatarsalgia under Diagnostic Code 5276.  The 30 percent rating was assigned from the effective date of service connection, November 13, 2009.  In an August 2017 supplemental statement of the case, the RO assigned an increased disability rating of 50 percent and expanded the Veteran's service-connected disability to include degenerative arthritis and Morton's neuroma.  The 50 percent rating was assigned effective May 23, 2017.  

In a September 2017 statement, the Veteran's representative argued that the Veteran was entitled to a rating of 50 percent disabling back to date of the original grant of service connection, but did not otherwise disagree with the rating decision.  As such, the Board will consider whether a rating in excess of 30 percent was warranted for the period prior to May 23, 2017.

Under Diagnostic Code 5276, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent if unilateral, and 30 percent if bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance, is rated 30 percent if unilateral, and 50 percent if bilateral.  A 50 percent rating is the maximum schedular rating for the feet.  38 C.F.R. § 4.71a.

A December 2010 VA treatment record showed loss of longitudinal arch, calcaneal spurs, and soft tissue swelling.  

In a July 2012 VA examination the Veteran described prior severe pain and weight bearing difficulties bilaterally, with the right greater than the left.  The examiner reported subjective burning and numbness was evident bilaterally for the entire foot, extending proximal to ankle bilaterally.  The Veteran used custom shoes and supports, as well as a cane on intermittent basis.  The Veteran did not have a diagnosis of Morton's neuroma, but did have a diagnosis of metatarsalgia bilaterally.  The examiner noted hammer toes on the Veteran's second, third, fourth, and little toes bilaterally.  The examiner also found that the Veteran had mild or moderate symptoms of hallux valgus bilaterally, with surgery equivalent to metatarsal head resection.  A moderately severe bunion repair to the Veteran's right foot was also noted.  The examiner noted that the Veteran's Achilles was in mid-line, and he had no pain on palpation.  Some swelling was present at the first IP joint without warmth or tenderness.  Some overall edema was also present, right greater than left. 

In a July 2014 VA orthopedic surgery consultation, the Veteran reported severe pain in his lower extremities, mainly in his feet, which he described as aching, severe numbness, and burning.  On examination, the Veteran showed some decreased sensation, some swelling of the first MTP joint, with limitation of motion and pain bilaterally.  He had significant pronation, right greater than left.  In a July 2014 VA neurology consultation, the Veteran described burning and pain in his feet, as well as numbness to his ankles.  

In December 2014 VA orthopedic surgery notes, the Veteran showed significant pronation and pes planus bilaterally.  He also had limitation of motion of his great toe, more right than left.  The Veteran also had an antalgic gait, reported continued pain, and walked with a cane.  In addition to significant pronation of his feet, the Veteran had limitation of motion of his great toe, right more than left, and antalgic gait.  

In a February 2015 private opinion, Dr. G.K. reported diagnoses of bilateral pes planus mild on the left and severe on the right; severe bilateral idiopathic neuropathy; mid bilateral hammer toe; bilateral metatarsalgia, mild on the left, moderate on the right; and moderate hallux valgus on the right.  Dr. G.K. opined that the Veteran underwent hallux valgus surgery in the early 1970s, which had caused significant shortening of the first metatarsal, was the likely cause of metatarsalgia.  He further opined that the Veteran's severe right pes planus would have caused his hammer toe.  The examiner stated that while the Veteran had severe peripheral neuropathy, which affected ambulation, he could not offer an opinion as to when it began.  

The Veteran was given a VA examination in August 2015.  The Veteran reported stabbing pain and burning sensations on the entire plantar aspect of both feet.  The examiner also noted a diagnosis of idiopathic peripheral neuropathy since July 2014, as well as heel pain from bilateral calcaneal enthesopathy.  Further, the examiner reported the Veteran described throbbing pain below the first MTP joint bilaterally with a diagnosis of metatarsalgia.  The Veteran reported no flare-ups.  

On examination, the Veteran's pes planus resulted in bilateral pain, accentuated by use, pain on manipulation bilaterally, swelling on use, but no characteristic callouses.  The Veteran had tried orthotics bilaterally, but his symptoms remained.  The Veteran did not show extreme tenderness of the plantar surfaces, marked deformity, or marked pronation of his feet.  He did display decreased longitudinal arch height on weight-bearing bilaterally.  With respect to his right foot, the Veteran's weight-bearing line fell over or medial to the great toe, which was caused by hallux valgus.  The Veteran had bilateral metatarsalgia in the first MTP joint.  Hallux valgus was present in the Veteran's right foot, with surgery equivalent to metatarsal head resection.  The examiner noted bilateral pain on weight-bearing and movement on physical examination, resulting in functional loss.  The examiner noted that July 2014 x-rays confirmed arthritis in the Veteran's right foot.  The examiner opined that the Veteran's bilateral pes planus was moderate; right hallux valgus was mild; and bilateral calcaneal enthesopathy was moderate.  The examiner also reported a diagnosis of idiopathic peripheral neuropathy.  

In February 2016 VA treatment record the Veteran was noted to have significant swelling in his feet.  In March 2016 VA treatment record, the Veteran's feet were noted to have some swelling, increased pronation in his right foot, and some decreased sensation bilaterally.  A March 2016 MRI showed mild posterior tibial tendinopathy, and diffuse subcutaneous edema, with no joint effusion.  

In a May 2017 VA disability benefits questionnaire, J.S., N.P., reported that the Veteran complained of pain that had not improved since his bunionectomy in August 1974.  He reported right side pain worse than left, as well as pain, burning, and stinging in bilateral foot second third and fourth toe.  He described the pain as achy and stabbing on top of toes and up the foot and the bottom of foot.  The examiner noted that the Veteran's balance and gait were off, he used a walker to ambulate, and he had a delay in ambulation in the morning.  On examination, the examiner found that the Veteran's pes planus resulted in bilateral pain on use, as well as pain on manipulation, characteristic calluses, extreme tenderness on the plantar surfaces, decreased longitudinal arch height on weight-bearing, objective evidence of deformity, and marked pronation that was not improved by orthopedic shoes or appliances.  The examiner noted the Veteran had hammer toe of the second, third, and fourth toes bilaterally, as well as of the fifth toe of his right foot.  

Bilateral bunionectomies, according to the examiner, continued to result in pain.  The Veteran's functional loss included bilateral pain on movement and interference with sitting.  No flare-ups were reported.  The examiner also noted a diagnosis of bilateral arthritis dating to December 2014, which she opined was a progression of the Veteran's previously diagnosed condition.  The examiner reported diagnoses of Morton's neuroma and metatarsalgia. The examiner opined that the Veteran's claimed neuropathy of the feet was better addressed as Morton's neuroma.  The examiner explained that Morton's neuroma can be a complication caused by foot deformities.  The clinician continued that people with bunions, hammertoes, high arches, or flatfeet are at higher risk of developing Morton's neuroma.  Further, the clinician found that the Veteran's pes planus may have caused most of his foot complications, noting that metatarsalgia is a result of pes planus, followed by bunions, hammertoe, and fracture of great toe.  She reported that bunion and hammertoe can be overlapping, and arthritis and metatarsalgia can also be overlapping.

Regarding the Veteran's idiopathic bilateral neuropathy, in January 2017, the August 2015 examiner provided an addendum opinion.  The examiner opined that the idiopathic neuropathy was less likely than not related to the Veteran's service, noting no indications of decreased sensation on the soles of the Veteran's feet while in service.  Further, the examiner opined that the condition was less likely than not proximately due to, or aggravated by, the Veteran's other foot disabilities as the idiopathic radiculopathy was intrinsic.  The examiner did not, however, address whether the symptoms associated with the Veteran's foot disorders were duplicative or overlapping.  However, as noted above, the May 2017 examiner opined that the Veteran's claimed neuropathy of the feet was better addressed as Morton's neuroma and found that the condition was at least as likely as not related to the Veteran's other bilateral foot condition. 

After a review of the pertinent evidence, although there is some conflicting evidence as to the severity of the Veteran's symptoms, the Board finds that the evidence is in relative equipoise as to whether a rating of 50 percent, the maximum schedular rating, is warranted for the entire period on appeal.  The Veteran's symptoms have included marked pronation and use of orthotics without improvement of symptoms.  While the Veteran does not meet all symptoms listed under DC 5276 for the 50 percent rating (such as extreme tenderness, marked inward displacement, etc.), when considered with the symptoms produced by the other diagnosed bilateral foot conditions, the Board finds that the evidence more nearly approximates the 50 percent disability rating.

	Coronary Artery Disease

Coronary artery disease is rated under the criteria of 38 C.F.R. § 4.104 (schedule of ratings - diseases of the heart), Diagnostic Code (DC) 7005 (arteriosclerotic heart disease/coronary artery disease).  Under Diagnostic Code 7005, a rating of 30 percent is assigned for workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, for LV dysfunction with an EF of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest, and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

As noted above, in a May 2016 rating decision, the RO granted service connection for coronary artery disease, secondary to hypertension, effective January 27, 2011, and assigned a 10 percent disability rating.  In an August 2017 statement of the case, the RO granted an increased rating of 100 percent effective May 23, 2017, based on a medical opinion of the same date.  See May 2017 VA examination.  In a September 2017 statement, the Veteran's representative argued that the Veteran was entitled to a 100 percent back to date of the original grant of service connection.  As such, the Board will consider whether a rating in excess of 10 percent was warranted for the period prior to May 23, 2017.

A May 2011 private treatment record showed a normal echocardiogram study.  An August 2011 private treatment record showed an ejection fraction of 60. 

A February 2014 private treatment record reported a workload of 7.2 METs and imaging showed left ventricular ejection fraction of 51%.  The record also showed that an evaluation in May 2011 showed the Veteran's left ventricle ejection fraction to be 54%.

An August 2015 VA examination showed a diagnosis of coronary artery disease dating to 2004, with a history of myocardial infarction.  The examiner found no history of congestive heart failure.  The examiner reported that a February 2014 imaging study showed left ventricle ejection fraction of 51%.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  Diagnostic Interview based METs testing showed a workload of 1 - 3 METs.  However, the examiner stated that the limitation in the Veteran's METs level was due to multiple medical conditions, including his heart condition and opined that it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  In the rationale for the opinion, the examiner noted that the Veteran was limited in his activities by bilateral knee disabilities.  The examiner further noted that a revised METs could not be provided without resorting to mere speculation, and stated that the Veteran's left ventricular ejection fraction testing rendered a more accurate finding regarding cardiovascular manifestations alone.
In a June 2016 letter, the Veteran's representative argued that because the Veteran's knee disabilities had been service connected the METs scores provided by the August 2015 examiner should be afforded probative weight.  However, the Board may not substitute its own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), and therefore relies on the medical opinion provided by the August 2015 VA examiner.  

In sum, during the period on appeal, the Veteran's coronary artery disease was no more than 10 percent disabling.  A workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray has not been shown.  The Board has considered whether a higher rating by analogy is available through another diagnostic code that considers similar symptoms, but has found none.  Specifically, because the Veteran has a history of history of myocardial infarction, the Board has considered Diagnostic Code 7006; however, as the rating criteria under that Diagnostic Code are identical to those under which the Veteran is currently rated, no higher rating is available.














	(CONTINUED ON NEXT PAGE)
ORDER

The appeal for entitlement to an effective date prior to May 1, 2014 for TDIU is dismissed.

For the period prior to May 23, 2017, a rating of 50 percent for bilateral foot disability is granted.

For the period prior to May 23, 2017, a rating in excess of 10 percent for coronary artery disease is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


